DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/4/2020.
Claims 1, 11, 16, 18 and 19 are amended.
Claims 9, 10 and 13 are cancelled.
Claims 21-23 are added as new.
Claims 1-8, 11, 12 and 14-23 are pending in the current application.
Drawings
The drawings submitted on 12/4/2020 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roman Fayerberg on 2/24/2021.
The application has been amended as follows: 
Claim 1, line 9: insert “the clamping arm of” between “and” and “the”
Claim 19, line 8: insert “the clamping arm of” between “and” and “the”
Claim 23: Cancel
Allowable Subject Matter
Claims 1-8, 11, 12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the mounting arrangement for a boat drive comprising an electric motor wherein the mounting is connected to the drive unit and distances the drive unit from the hull of the boa, a clamping device on an end of the mounting having at least one clamping arm configured to clamp around an exterior of the drive unit to connect the drive unit to the mounting and a decoupling arrangement positioned between the drive unit and the clamping arm of the mounting to decouple oscillations generated in the drive unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4063060 and US 5786647 each disclose vibration isolation mounts for an electric motor comprised of clamp arms and resilient bushings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617